Case 1:17-cr-00101-LEK Document 455 Filed 04/10/19 Page 1 of 3       PageID #: 3946




                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,     )             CRIM. NO. 17-00101 LEK
                                )
                 Plaintiff,     )             ORDER DENYING DEFENDANT’S
                                )             EIGHTH MOTION FOR ORDER TO
       vs.                      )             SHOW CAUSE AND REQUEST FOR
                                )             EXPEDITED HEARING
  ANTHONY WILLIAMS (1),         )
                                )
                 Defendant.     )
                                )
                                )
                                )
                                )
                                )
  _____________________________ )

   ORDER DENYING DEFENDANT’S EIGHTH MOTION FOR ORDER
    TO SHOW CAUSE AND REQUEST FOR EXPEDITED HEARING

       Defendant Anthony Williams’s (“Defendant”) Eighth Motion for Order to

 Show Cause and Request for Expedited Hearing (“Motion”) seeks to relitigate

 issues previously raised, and denied, in prior motions.

       First, Defendant still wants the Bureau of Prisons, Federal Detention

 Center, Honolulu (“FDC”) to move an e-discovery terminal. ECF No. 433-2 at

 2. The Court addressed and denied this request in its Order Denying

 Defendant’s Seventh Motion for Order to Show Cause and Request for

 Expedited Hearing. ECF No. 430.
Case 1:17-cr-00101-LEK Document 455 Filed 04/10/19 Page 2 of 3        PageID #: 3947




        Second, Defendant seeks a court order that FDC “log in all incoming mail

 and outgoing mail to ensure that all mail is being delivered to the undersigned

 and to order the FDC to stop sending back mail that contain legal documents

 claiming that it’s too much paper when it is not and to stop opening my legal

 mail from the courts outside my presence.” ECF No. 433-2 at 2. The Court has

 previously denied multiple motions regarding FDC’s handling of Defendant’s

 mail. See ECF No. 337, Order Denying Defendant’s Amended Third Motion for

 Order to Show Cause and Request for Expedited Hearing; ECF No. 346, Order

 Denying Defendant's “Motion For Injunction Against FDC For Retaliation”;

  ECF No. 386, Order Denying Defendant’s Fifth Motion for Order to Show

  Cause and Request for Expedited Hearing.

        Defendant has not presented any new or different information in support

  of his Motion that would warrant reconsideration of or alter the conclusions

  previously reached on these issues. Additionally, Defendant again fails to

  establish that he has exhausted the BOP administrative process regarding his

  complaints concerning the conditions of his confinement. Accordingly, for the

  reasons previously stated, and because Defendant has not established that he has

  //

  //

  //

                                         2
Case 1:17-cr-00101-LEK Document 455 Filed 04/10/19 Page 3 of 3          PageID #: 3948




 exhausted his administrative remedies, the Court DENIES Defendant’s Motion.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawaiʻi, April 10, 2019.




                                  Kenneth J. Mansfield
                                  United States Magistrate Judge




 USA v. Williams, CR 17-00101 LEK; ORDER DENYING DEFENDANT’S EIGHTH MOTION FOR ORDER
 TO SHOW CAUSE AND REQUEST FOR EXPEDITED HEARING




                                          3
